—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered November 29, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fifth degree and was sentenced to a prison term of V-js to 4 years. On appeal, defendant argues that his sentence was harsh and excessive and requests that this Court reduce it in the interest of justice. Given defendant’s favorable plea bargain which included a sentence within the statutory parameters and the fact that a pending assault charge was merged into the plea, we find defendant’s argument to be unpersuasive (see, People v Sullivan, 215 AD2d 850; People v Snell, 207 AD2d 925). Accordingly, we decline to disturb the sentence imposed by County Court.
Mercure, J. P., White, Casey, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.